 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                                 UNITED STATES DISTRICT COURT
11
                               EASTERN DISTRICT OF CALIFORNIA
12

13                                                         Case No. 1:19-cv-00679
      KAREN SNYDER,
14                                                         ORDER DISMSSING DEFENDANT
             v.                                            HEALTHCARE STRATEGIES, INC.,
15
      STANISLAUS COUNTY; POMCO                             WITH PREJUDICE
16    INSURANCE (aka) POMCO WEST, INC.;
      and DOES 1 through 30, inclusive                     (ECF No. 9)
17
                        Defendants.
18

19          On July 17, 2019, Plaintiff Karen Snyder and Defendant Healthcare Strategies, Inc. filed a

20   stipulation agreeing to dismiss Defendant Healthcare Strategies, Inc., with prejudice. (ECF No. 9)

21   Accordingly, IT IS ORDERED that Plaintiff’s claims against Defendant Healthcare Strategies

22   Inc. are DISMISSED WITH PRJEUDICE, with each party to bear its own costs.

23
     IT IS SO ORDERED.
24

25      Dated:     July 23, 2019                              /s/
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                     1
